Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 28, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant’s supervisor testified that she asked claimant to sign a written warning regarding her work performance on her last day of work. While the supervisor was explaining the warning to claimant, claimant took the warning from her hands, "yelled that it was a lie and ripped it in half and threw it on the floor and then stormed out of the office”. The incident resulted in claimant’s discharge. Given this testimony and the record before us, the conclusion by the Unemployment Insurance Appeal Board that claimant’s actions constituted insubordination rising to the level of disqualifying misconduct is supported by substantial evidence (see, Matter of Valentin [American Museum of Natural History—Roberts], 103 AD2d 919; Matter of Martin [Catherwood] 33 AD2d 815). Although claimant contended that her supervisor was lying, this merely presented a question of credibility for the Board to resolve (see, Matter of Padilla [Sephardic Home for Aged— Roberts], 113 AD2d 997; Matter of Nunes [Roberts] 98 AD2d 934).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.